Van Hoesen, J.
The amount of the claim which the assignee seeks to compound is small, and a reference to inquire into the circumstances would doubtless cost more than the sum which would be received on the composition. Whilst I shall, in view of the small amount involved, sign the order, I call attention to the fact that the petition is on information and *7belief merely, and that the name of the informant and the reason why the affidavit is not made by him, are not stated, Mor is any other evidence produced to support the petition.
Application granted.